          Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 1 of 11



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5                                                ***
6     UNITED STATES OF AMERICA,                        Case Nos. 3:15-cr-00011-MMD-VPC-1
                                                              3:20-cv-00377-MMD1
7                        Respondent/Plaintiff,
               v.                                                    ORDER
8
      JULIO FEEHAN-JONES,
9
                        Petitioner/Defendant.
10

11

12   I.       SUMMARY

13            Feehan-Jones plead guilty to one count of Felon in Possession of a Firearm, in

14   violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2) (ECF No. 26)

15   and on June 20, 2016, the Court sentenced him to 46 months imprisonment.2 (ECF Nos.

16   32, 33). Before the Court is Feehan-Jones’ amended motion to vacate, set aside, or

17   correct his conviction and sentence under 28 U.S.C. § 2255(a). (ECF No. 38 (the

18   “Motion”).)3 Feehan-Jones filed his Motion in response to the Supreme Court’s ruling in

19   Rehaif v. U.S., 139 S. Ct. 2191 (2019), arguing that the Supreme Court’s reinterpretation

20   of 18 U.S.C. §§ 922(g) and 924(a)(2) in Rehaif renders his indictment defective for failure

21   to include a requisite mens rea element. But because Feehan-Jones’ claims are

22   procedurally barred, because he waived the right to raise constitutional claims like this

23
              1Case
                  No. 3:15-cr-00011-MMD-VPC-1 is the underlying criminal matter. Case No.
24   3:20-cv-00377-MMD is the civil matter opened when the Motion to Vacate, Set Aside, or
     Correct Sentence under 28 U.S.C. 2255 was filed on June 20, 2020.
25
              2The
               46-month sentence was to run concurrently for 12 months with Nevada state
26   case CR 15-0375 and 34 months running consecutively. (ECF Nos. 32, 33.)
27            3Feehan-Jones
                          filed his initial motion on June 20, 2020 (ECF No. 35), and later
     amended that motion (ECF No. 38). The Court addresses the amended motion. (ECF No.
28   38.) The government opposes the Motion. (ECF No. 39.) Feehan-Jones filed a reply.
     (ECF No. 42.)
       Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 2 of 11



1    one when he plead guilty unconditionally, and as further explained below, the Court will

2    deny the Motion.

3    II.    BACKGROUND

4           On January 28, 2015, a grand jury indicted Petitioner Jesse Feehan-Jones on one
     count of Felon in Possession of a Firearm, in violation of 18 U.S.C. §§ 922(g)(1) and
5
     924(a)(2). (ECF No. 1.) As to Count One, Felon in Possession of a Firearm, the indictment
6
     alleges the following:
7
            On or about January 11, 2015, in the State and Federal District of Nevada,
8           Jesse Feehan-Jones, defendant herein, having been convicted of a crime
            punishable by imprisonment for a term exceeding one year . . . did
9           knowingly possess a Beretta 9mm semi-automatic pistol . . . said
            possession being in and affecting interstate commerce in violation of Title
10          18, United States Code, Sections 922(g)(1) and 924(a)(2).
11   (Id.) Feehan-Jones pled guilty in open court without a plea agreement. (ECF No. 27.) On
12   June 20, 2016, the Court sentenced Feehan-Jones to 46 months imprisonment, 12
13   months running concurrently with Nevada state case CR 15-0375 and 34 months running
14   consecutively, with three years of supervised release. (ECF Nos. 32, 33.) Judgment was
15   entered on June 21, 2016. (ECF No. 33.) Feehan-Jones did not appeal his sentence.
16   Feehan-Jones is currently incarcerated at Warm Spring Correctional Center until January
17   27, 2022, after which he will serve the remaining 32 months of in federal custody. (ECF
18   No. 38 at 6.) On June 20, 2020, he filed the Motion. (ECF Nos. 35, 38.)
19   III.   LEGAL STANDARD
20          As noted, Feehan-Jones requests his sentence be vacated, set aside, or corrected
21   under 28 U.S.C. § 2255(a) following the Supreme Court’s decision in Rehaif, 139 S. Ct.
22   2191. (Id.) Under § 2255, a federal prisoner may “move the court which imposed the
23   sentence to vacate, set aside or correct the sentence” if the sentence was imposed in
24   violation of the Constitution or laws of the United States. 28 U.S.C. § 2255(a). On June
25   21, 2019, the Supreme Court decided Rehaif, overruling longstanding Ninth Circuit
26   precedent regarding the required mens rea under 922(g) and 924(a)(2). 4 See 139 S. Ct.
27
            4See U.S. v. Enslin, 327 F.3d 788,798 (9th Cir. 2003) (holding the government did
28   not need to prove defendant knew of their prohibited status under 922(g).)
                                                2
      Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 3 of 11



1    at 2200. Prior to the decision, the government was only required to prove the defendant

2    knowingly possessed a firearm. See id. But under Rehaif, the government “must prove

3    both that the defendant knew he possessed a firearm and that he knew he belonged to

4    the relevant category of persons barred from possessing a firearm.” Id. Thus, the decision

5    added a new mens rea element to 922(g) and 924(a)(2).

6    IV.      DISCUSSION

7             Feehan-Jones argues that his indictment failed to state a federal crime by omitting

8    a necessary element of § 922(g)(1) required under Rehaif, depriving the court of subject

9    matter jurisdiction and rendering his conviction unconstitutional. (ECF No. 38.) As to the

10   constitutionality of the conviction, Feehan-Jones claims that the indictment lacked a

11   cognizable claim, violating his Fifth Amendment right requiring that the grand jury find

12   probable cause to support all necessary elements of the crime, and his Sixth Amendment

13   right guaranteeing notice of the nature and cause of the accusations against him. (Id.)

14   Further, Feehan-Jones argues that the government was required to demonstrate not only

15   that he knew of his prohibited status, but also that he knew his status prohibited him from

16   possessing a firearm. (Id.) Ultimately, Feehan-Jones maintains these errors are

17   structural, requiring the Court vacate his conviction and release him. (Id.)

18         The government responds that Feehan-Jones’ claims are waived by his unconditional

19   guilty plea, and procedurally barred because they were not raised on direct appeal. (ECF

20   No. 39.)

21            As further explained below, the Court addresses each issue Feehan-Jones raises

22   and finds as follows. First, Feehan-Jones’ petition is timely. Second, Rehaif applies

23   retroactively. Third, the government is not required to demonstrate Feehan-Jones knew

24   he was barred from possessing a firearm. Fourth, the Court had subject matter jurisdiction

25   at the time it imposed his sentence. Fifth, Feehan-Jones’ claims are procedurally barred

26   because while he can demonstrate cause, he has failed to demonstrate prejudice and

27   there is no structural error. Finally, Feehan-Jones waived his right to bring a challenge by

28

                                                   3
       Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 4 of 11



1    pleading guilty. In short, the Motion is ultimately denied because Feehan-Jones waived

2    his right by pleading guilty and the Motion is procedurally barred.

3           A.     The Petition is Timely

4           Under 28 U.S.C. § 2255, a “1-year period of limitation” applies and runs from the

5    latest of four time triggers.5 See 28 U.S.C. § 2255. Feehan-Jones claims that his Motion

6    is timely because it was filed within one year of Rehaif being decided. (ECF No. 38 at 11.)

7    Under this standard, the Motion is timely. Rehaif was decided June 21, 2019, and thus

8    Feehan-Jones had until June 20, 2020 to file for relief. His initial motion was filed June

9    20, 2020 (ECF No. 35), with the amended motion filed June 22, 2020 (ECF No. 38). Thus,

10   it was filed within one year of the Court’s decision in Rehaif. Moreover, the government

11   does not contest timeliness.

12          B.     Retroactivity

13          Feehan-Jones next argues that the new rule established in Rehaif applies

14   retroactively to his case. (ECF No. 38 at 11-12.) As the government does not dispute

15   retroactivity,6 the Court assumes without deciding that Rehaif applies retroactively to

16   Feehan-Jones’ § 2255 claims. See U.S. v. Abundis, Case No. 2:18-cr-00158-MMD-VCF-

17   1 (D. Nev. Nov. 30, 2020).

18   ///

19

20          5The   four time triggers are: “(1) The date on which the judgment of conviction
     becomes final; (2) the date on which the impediment to making a motion created by
21   governmental action in violation of the Constitution or laws of the United States is
22   removed, if the movant was prevented from making a motion by such governmental
     action; (3) the date on which the right asserted was initially recognized by the Supreme
23   Court, if that right has been newly recognized by the Supreme Court and made
     retroactively applicable to cases on collateral review; or (4) the date on which the facts
24   supporting the claim or claims presented could have been discovered through the
     exercise of due diligence.” 28 U.S.C. § 2255.
25
            6The  government only cursorily addresses retroactivity and at no point refutes
26   Feehan-Jones’ argument that Rehaif applies retroactively. (ECF No. 39 at 6 (“Just as
     Feehan-Jones argues with respect to the retroactivity analysis, see ECF No. 38, at 11-
27   12, the government believes that Bailey v. United States, 516 U.S. 137 (1995) provides
     an ‘excellent parallel’ for the procedural default analysis.”).)
28

                                                  4
      Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 5 of 11



1           C.     Required Proof

2           Feehan-Jones further argues that the plain language of Rehaif requires the

3    government not only demonstrate he knew of his prohibited status—as previously

4    convicted of a crime punishable by more than one year—but knew that this status barred

5    him from possessing a firearm. (ECF No. 38 at 8-10.) The Court finds that the government

6    was only required to prove that Feehan-Jones knew of his prohibited status, not that

7    Feehan-Jones knew his status barred him from possessing a firearm. See Abundis, Case

8    No. 2:18-cr-00158-MMD-VCF-1.

9           D.     Subject Matter Jurisdiction

10          Next, Feehan-Jones argues that because the indictment did not describe each

11   element of the offense he was charged with, it failed to make out a federal offense,

12   depriving the Court of jurisdiction under 18 U.S.C. § 3231—a defect constituting structural

13   error. See U.S. v. Ratigan, 351 F.3d 957, 962-63 (9th Cir. 2003). To the extent the

14   indictment was defective for failing to allege the mens rea element under Rehaif, it did not

15   deprive this Court of subject matter jurisdiction. See Abundis, Case No. 2:18-cr-00158-

16   MMD-VCF-1.

17          E.     Procedural Default

18          The government also argues that Feehan-Jones’ claims are procedurally

19   defaulted. (ECF No. 39 at 6.) While a defendant is permitted to attack the legality of his

20   sentence or conviction, a defendant who fails to raise the claim on direct appeal is

21   procedurally defaulted unless the defendant can demonstrate: (1) cause and prejudice;

22   or (2) actual innocence. See Bousley 523 U.S. at 622 (citations omitted); U.S. v.

23   Frady, 456 U.S. 152, 167-168 (1982).

24          Feehan-Jones does not contest that he did not raise the claim in the Motion during

25   his direct appeal, but Feehan-Jones responds he can overcome his procedural default

26   because the errors in his indictment are structural, requiring only a showing of cause to

27   set it aside. (ECF No. 38 at 13-14, 17-24.) Alternatively, Feehan-Jones argues that he

28   can overcome procedural default because he has sufficiently demonstrated cause and

                                                  5
       Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 6 of 11



1    prejudice. (ECF No. 42 at 9-17.) The Court finds that Feehan-Jones demonstrates cause

2    but not prejudice or structural error.

3           1.     Cause

4           A defendant has cause to overcome procedural default when the “constitutional

5    claim is so novel that its legal basis is not reasonably available to counsel.” Reed v. Ross,

6    468 U.S. 1, 16 (1984). A claim is not reasonably available if it “overturn[s] a longstanding

7    and widespread practice to which this Court has not spoken, but which a near-unanimous

8    body of lower court authority has expressly approved.” Id. at 17 (quotation omitted).

9           The Court finds Feehan-Jones has cause because Rehaif overturned longstanding

10   practice approved by a near unanimous body of lower courts, making his claim based on

11   Rehaif “novel.” See Abundis, Case No. 2:18-cr-00158-MMD-VCF-1.

12          2.     Prejudice

13          The actual prejudice prong of the procedural default analysis requires a defendant

14   show “not merely that the errors created a possibility of prejudice, but that they worked to

15   his actual and substantial disadvantage, infecting his entire proceedings with error of

16   constitutional dimensions.” Murray v. Carrier, 477 US at 478, 488 (1986). For defective

17   indictments, the question is “whether an error or omission in an indictment worked to the

18   prejudice of the accused.” U.S. v. James, 980 F.2d 1314, 1316 (9th Cir. 1992). More

19   specifically, the question is whether the defendant had “been given adequate knowledge

20   of the missing element[] in order to satisfy the due process requirement.” Id. at 1318.

21          Feehan-Jones argues that without adequate knowledge of the missing element,

22   due process was not satisfied because he was not given notice and not able to put on a

23   thorough defense. (ECF No 42 at 23.) The government relies on the Ninth Circuit’s

24   decision in U.S. v. Benamor, 937 F.3d 1182, 1186 (9th Cir. 2019), to argue in response

25   that, given his criminal history, no reasonable possibility exists that Feehan-Jones did not

26   know he had been convicted of a crime for which he could be sentenced to more than a

27   year imprisonment. (ECF No. 39 at 18-20.)

28   ///

                                                  6
      Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 7 of 11



1           In Benamor, the defendant filed a petition for rehearing following Rehaif, arguing

2    that the evidence was insufficient because the government failed to prove he knew he

3    was a felon. See 937 F.3d at 1188. The Ninth Circuit pointed to the defendant’s stipulation

4    that he had been convicted of a crime punishable by more than one year to relieve the

5    government’s burden. See id. But the Ninth Circuit also acknowledged that “the stipulation

6    does not end the discussion as to Defendant’s knowledge of his status.” Id. Rather, the

7    court pointed to defendant’s seven prior felony convictions, several of which were

8    sentences for more than one year imprisonment imposed, as well as the nine years he

9    actually spent in prison, and conclusively indicated that there was no error in not

10   instructing the jury to find knowledge of prohibited status. Id. And although, as Feehan-

11   Jones points out, the plain error standard does not apply here,7 Benamor is instructive.

12   There, the Ninth Circuit relied on the stipulation but focused primarily on prior convictions

13   and sentences and the nine years in prison. Many courts determining prejudice have

14   similarly relied predominantly on a defendant’s criminal history to find it is implausible that

15   the defendant did not know they had been convicted of a crime punishable by

16   imprisonment for a term exceeding one year.8

17
            7“The  government does not cite to any case applying the plain error standard to
18   habeas petitions. In fact, ‘use of the ‘plain error’ standard to review [a] § 2255 motion [is]
     contrary to long-established law.’” (ECF No. 42 at 19 (citing Frady, 456 U.S. at 167).)
19
            8See   e.g., U.S. v. Reynolds, Case No. 2:16-cr-00296-JAD-PAL-3, 2020 WL
20   5235316, at *4 (D. Nev., Sept. 2, 2020) (finding that 13 total years in prison on five felony
     convictions “renders it implausible that Reynolds did not know at the time of this offense
21
     that he had been convicted of a crime punishable by imprisonment for a term exceeding
22   one year and forecloses his actual-prejudice arguments.”); U.S. v. Lowe, Case No. 2:14-
     cr-00004-JAD-VCF, 2020 WL 2200852, at *2 (D. Nev. May 6, 2020) (finding that evidence
23   of serving five years in prison “proves beyond a reasonable doubt that Lowe well knew at
     the time of the offense that he had been convicted of ‘a crime punishable by imprisonment
24   for a term exceeding one year.’”); Whitley v. U.S., Case No. 04 Cr. 1381 (NRB), 2020 WL
25   1940897, at *2 (S.D.N.Y. Apr. 22, 2020) (finding that “any argument that Whitley was
     prejudiced therefrom is belied by the sheer implausibility that, after having been convicted
26   of multiple prior felony convictions for which sentences exceeding a year had been
     imposed, and having in fact served more than a year in prison in connection therewith,
27   Whitley nevertheless lacked the requisite awareness of his restricted status.”); MacArthur
     v. U.S., Case No. 1:12-cr-00084-JAW, 2020 WL 1670369, at *10 (D. Me. Apr. 3, 2020)
28   (“The record, including the presentence investigation report, shows that Petitioner had
                                                   7
       Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 8 of 11



1           Here, the Court similarly finds it implausible that Feehan-Jones was unaware of

2    his prohibited person status, as formerly convicted of a crime punishable by imprisonment

3    for a term exceeding one year, given his criminal history. By the time Feehan-Jones

4    allegedly possessed the firearm, he had been convicted of several criminal offenses,

5    sentenced to several terms of imprisonment exceeding one year, and served more than

6    a year in prison. (ECF No. 39 at 2-3.)9

7           Most notably, in 2001, he was convicted of a felony and sentenced to 12 to 32

8    months imprisonment suspended, with 24 months of probation. (Id.) Probation was later

9    revoked, and the suspended sentence imposed. (Id.) In 2012, he was charged with

10   another felony and again sentenced to 12 to 36 months imprisonment, suspended, with

11   the original sentence later imposed. (Id.) Finally, and most convincingly, in 2002 he was

12   convicted of a felony and sentenced to 12 to 36 months imprisonment. (Id.). Thus, as

13   other courts have concluded,10 Feehan-Jones is unable to demonstrate prejudice given

14   his criminal record and sentencing history.

15          The Court finds that Feehan-Jones did not suffer prejudice. Accordingly, Feehan-

16   Jones cannot overcome procedural default.

17   ///

18   ///

19
     numerous prior felony convictions over many years before the § 922(g) conviction at
20   issue…[thus] the Government would have been able to prove beyond a reasonable doubt
     that Petitioner knew of his prohibited status at the time he possessed the firearm.”); Floyd
21
     v. U.S., Case No. 19 C 6578, 2020 WL 374695, at *3 (N.D. Ill. Jan. 23, 2020) (“His plea
22   agreement stated that he had previously been convicted of a crime (heroin
     manufacturing/delivery) for which he was sentenced to four years in prison, and he
23   admitted at his plea hearing that he ‘had been convicted of at least one crime punishable
     by imprisonment for a term exceeding one year. It is inconceivable that Floyd would have
24   declined to plead guilty…’”) (citations omitted).
25          9  These prior offenses are summarized in Freehan-Jones’ presentence
     investigation report.
26
            10As  discussed above in footnote 8, other courts have predominantly relied on the
27   amount of time in custody to find no prejudice exists. See, e.g., Lowe, 2020 WL 2200852,
     at *2 n.15 (collecting cases).
28

                                                   8
      Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 9 of 11



1           3.      Structural Error

2           Alternatively, Feehan-Jones argues that the constitutional errors are structural,

3    requiring only a showing of cause and not prejudice. Structural errors are those that “affect

4    the framework within which the trial proceeds” and is not “simply an error in the trial

5    process itself.” Arizona v. Fulminante, 499 U.S. 279, 310 (1991). Feehan-Jones relies on

6    U.S. v. Inzunza to argue that a “defective indictment is a structural flaw not subject to

7    harmless error review.” 638 F.3d 1006, 1016-17 (9th Cir. 2011).

8           The Ninth Circuit has yet to decide if the issue presented by Rehaif is structural.

9    Circuit courts are split, with only the Fourth Circuit finding structural error.11 But, the

10   Court finds no structural error fatally infected Feehan-Jones’ indictment for two reasons.

11           First, the Supreme Court has found that structural error is applied “only in a very

12   limited class of cases.” Johnson v. U.S., 520 U.S. 461, 468 (1997).12 The error here

13   does not rise to the level of errors the Supreme Court has recognized as structural. The

14   government relies on the case of Neder v. U.S., 527 U.S. 1, 8 (1999) as a comparison.

15   (ECF No. 39 at 12-13.) In Neder the Court found that lack of a specific jury finding or

16   admission of a particular offense element is not structural error in the context of trial. Id.

17   Although the facts differ because Feehan-Jones’ claim is about a defective indictment

18   not a defective jury instruction, the Court is inclined to find that the error here is more

19
            11See  U.S. v. Hicks, 958 F.3d 399 (5th Cir. 2020) (finding no structural error); U.S.
20
     v. Watson, 820 Fed. Appx. 397 (6th Cir. 2020) (finding no structural error); U.S. v. Maez,
21   960 F.3d 949, 957-58 (7th Cir. 2020) (finding no structural error); U.S. v. Coleman, 961
     F.3d 1024 (8th Cir. 2020) (finding no structural error); U.S. v. Trujillo, 960 F.3d 1196,
22   1205-06 (10th Cir. 2020) (finding no structural error); U.S. v. Gary, 954 F.3d 194, 207–08
     (4th Cir. 2020) (finding structural error).
23
            12The     Supreme Court has recognized structural error in the following
24   circumstances: Gideon v. Wainwright, 372 U.S. 335 (1963) (finding a total deprivation of
     the right to counsel structural error); Turney v. Ohio, 273 U.S. 510 (1927) (finding lack of
25   an impartial trial judge structural error); Vasquez v. Hillery, 474 U.S. 254 (1986) (finding
     unlawful exclusion of grand jurors of defendant’s race structural error); McKaskle v.
26   Wiggins, 465 U.S. 39 (1984) (finding the the denial of the right to self-representation at
     trial structural error); Waller v. Georgia, 467 U.S. 39 (1984) (finding the denial of the right
27   to a public trial structural error); Sullivan v. Louisiana, 508 U.S. 275 (1993) (finding an
     erroneous reasonable-doubt instruction to a jury structural error).
28

                                                    9
      Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 10 of 11



1    similar in kind to that in Neder, as compared to the cases cited above where structural

2    error was found.13 Next, in Rehaif itself, the Supreme Court remanded the case for

3    harmless error review rather than dismissing the conviction. See, 139 S. Ct. at 2200.

4    This suggests Rehaif errors are not structural.

5           Given the above, the Court finds Rehaif error is not structural.

6           F.      Claims Waived by Unconditional Guilty Plea

7           Finally, the government argues that by pleading guilty unconditionally, Feehan-

8    Jones waived his right to make any non-jurisdictional challenges to the indictment under

9    the rule announced in Tollett v. Henderson, 411 U.S. 258, 267 (1973). (ECF No. 39 at

10   15.) The Court finds Feehan-Jones’ claims are barred by his guilty plea. See Abundis,

11   Case No. 2:18-cr-00158-MMD-VCF-1. Therefore, the claims are both procedurally

12   barred, as discussed above, and also barred by his guilty plea.

13   V.     CERTIFICATE OF APPEALABILITY

14          Before Feehan-Jones can appeal the Court’s decision to deny his Motion, he must

15   obtain a certificate of appealability. 28 U.S.C. § 2253(c)(1)(B); Fed. R. App. P. 22; 9th Cir.

16   R. 22-1; U.S. v. Washington, 653 F.3d 1057, 1059 (9th Cir. 2011). To receive such a

17   certificate, a petitioner must make “‘a substantial showing of the denial of a constitutional

18   right’ as to each issue the petitioner seeks to appeal.” Washington, 653 F.3d at 1059

19   (quoting 28 U.S.C. § 2253(c)(2), (3)). “The petitioner must demonstrate that reasonable

20   jurists would find the district court’s assessment of the constitutional claims debatable or

21   wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000). The Court determines that

22   reasonable jurists would not find its reasoning debatable or wrong. Thus, the Court will

23   deny a certificate of appealability.

24   ///

25   ///

26   ///

27   ///

28          13See   footnote 12.
                                                  10
     Case 3:20-cv-00377-MMD Document 3 Filed 12/02/20 Page 11 of 11



1    V.      CONCLUSION

2            The Court notes that the parties made several arguments and cited to several

3    cases not discussed above. The Court has reviewed these arguments and cases and

4    determines that they do not warrant discussion as they do not affect the outcome of the

5    motion before the Court.

6            It is therefore ordered that Feehan-Jones’ motion to vacate, set aside, or correct

7    his conviction and sentence (ECF Nos. 35, 38) is denied.

8            It is further ordered that a certificate of appealability is denied.

9            The Clerk is directed to enter judgment in accordance with this order and close this

10   case.

11           DATED THIS 2nd Day of December 2020.

12

13

14                                                MIRANDA M. DU
                                                  CHIEF UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    11
